DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claim Status
Claims 1-19 are currently pending. Claims 1-6 and 9-15 have been amended. New claims 18 and 19 have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6; 9; and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2013/0120230 A1-prior art of record, hereafter Chen).
Re claim 1, Chen discloses in FIG. 8 (with references to FIGS. 2 and 9-13) an array substrate (400; ¶ [0039] and [0042]), comprising a base substrate (350; ¶ [0043]), and a first metal layer (301/307/371; ¶ [0043]) and a source-drain electrode layer (373/374; ¶ [0045]) sequentially (bottom-to-top) stacked on the base substrate (350);
wherein a plurality of data lines (302a/302b/302c; ¶ [0028] and [0039]) are disposed at intervals (along the X direction; ¶ [0028]) in the source-drain electrode layer (373/374), a plurality of repairing lines (307a/307b/307c; ¶ [0028] and [0039]) are disposed at intervals (parallel to 302a/302b/302c along the X direction; ¶ [0028]) in the first metal layer (301/307/371), at least two repairing sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c; ¶ [0039] and see inserted figure below) are disposed at intervals (at top and bottom of 307a/307b/307c) on each of the repairing lines (307a/307b/307c), and each of the repairing sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c) extends from (the middle portion) one of the repairing lines (307a/307b/307c) to a position of a projection (overlap) of each of the data lines (302a/302b/302c) on the first metal layer (301/307/371) along a thickness direction (vertically) of the array substrate (400), and is insulated (by 351; ¶ [0039] and [0044]) from the data lines (302a/302b/302c), and
wherein the array substrate (400) comprises a plurality of sub-pixel electrodes (300a/300b/300c/300d; ¶ [0039]) arranged in an array (2x2), each of the repairing 
lines (307a/307b/307c) corresponds to a column (Y-direction; see figure below) of the 
sub-pixel electrodes (300a/300b/300c/300d), and each of the repairing lines
(307a/307b/307c) extends continuously (uninterrupted) along the column (Y-direction) of the sub-pixel electrodes (300a/300b/300c/300d).


    PNG
    media_image1.png
    882
    1110
    media_image1.png
    Greyscale

	For the record, the inserted figure above (annotated FIG. 8 of Chen)
depicts data lines (302a/302b/302c) crossing repair lines (307a/307b/307c/
307d), where the repairing lines (307a/307b/307c/307d) have sub-repairing lines
(darkened upper and lower horizontal segments) extending from them; and the
data lines overlap (see dotted lines on 302b) the sub-repairing lines. Also, depicted 
is the extension of each individual repair line (307a/307b/307c/307d) continuously
(uninterrupted) along the column (Y-direction) of the sub-pixel electrodes (300a/300b/300c/300d).

Re claim 2, Chen disclose the array substrate of claim 1, wherein the repairing 
sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c) located on 
opposite sides of (above/below) a disconnection point (G; ¶ [0048]; and see inserted figure above) in one of the data lines (302a of 302a/302b/302c) are connected (¶ [0040]) to the one of the data lines (302a of 302a/302b/302c).

Re claim 3, Chen disclose the array substrate of claim 1, wherein each of the repairing sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c) is located in a gap (region of 301a/301b/301c) of two adjacent sub-pixel electrodes (300a/300b/300c).

Re claim 4, Chen disclose the array substrate of claim 2, wherein at least one (300b) of the sub-pixel electrodes (300a/300b/300c) is disposed between any two adjacent repairing sub-lines (upper and lower horizontal portions of I-shape of 307) on a same repairing line (307b).

Re claim 5, Chen disclose the array substrate of claim 1, wherein extending directions (left-to-right and/or right-to-left) of the repairing sub-lines (upper and lower horizontal portions of I-shape of 307) on a same one of the repairing line (307a or 307b or 307c) are the same (left-to-right and/or right-to-left).

Re claim 6, Chen disclose the array substrate of claim 1, wherein the array substrate (400) further comprises an insulating interlayer (351; ¶ [0039] and [0044]), the
insulating interlayer (351) is disposed between the first metal layer (301/307/371) and
the source-drain electrode layer (373/374), and the repairing sub-lines (upper and lower 
horizontal portions of I-shape of 307) located on opposite sides of (above/below) a 
disconnection point (G; ¶ [0048]; and see inserted figure above) in one of the data
lines (302a of 302a/302b/302c) are connected to the one of the data lines (302a) 
through a first connecting hole (opening; ¶ [0040] and [0048]) penetrating the 
insulating interlayer (351).

Re claim 9, Chen discloses in FIG. 8 (with references to FIGS. 9-13) a repairing 
method of disconnection points (G) of an array substrate (400), wherein the array
substrate (400; ¶ [0039] and [0042]) comprises a base substrate (350 in FIG. 9; ¶
[0043]), and a first metal layer (301/307/371; ¶ [0043]) and a source-drain electrode
layer (373/374; ¶ [0045]) sequentially (bottom-to-top) stacked on the base substrate
(350);
wherein a plurality of data lines (302a/302b/302c in FIG. 8; ¶ [0028] and [0039]) are disposed at intervals (along the X direction; ¶ [0028]) in the source-drain electrode 
layer (373/374), a plurality of repairing lines (307a/307b/307c in FIG. 8; ¶ [0028] and [0039]) are disposed at intervals (parallel to 302a/302b/302c along the X direction; ¶ [0028]) in the first metal layer (301/307/371), at least two repairing sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c in FIG. 8; ¶ [0039] and see inserted figure above) are disposed at intervals (at top and bottom of 307a/307b/307c) on each of the repairing lines (307a/307b/307c), and each of the repairing sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c) extends from (the 
middle portion) one of the repairing lines (307a/307b/307c) to a position of a projection (overlap) of each of the data lines (302a/302b/302c) on the first metal layer (301/307/
371) along a thickness direction (vertically) of the array substrate (400), and is insulated 
(by 351 in FIG. 11; ¶ [0039] and [0044]) from the data lines (302a/302b/302c), the array 
substrate (400) comprises a plurality of sub-pixel electrodes (300a/300b/300c/300d; ¶ [0039]) arranged in an array (2x2), each of the repairing lines (307a/307b/307c) 
corresponds to a column (Y-direction; see figure below) of the sub-pixel electrodes 
(300a/300b/300c/300d), and each of the repairing lines (307a/307b/307c) extends 
continuously (uninterrupted) along the column (Y-direction) of the sub-pixel electrodes (300a/300b/300c/300d), and the method comprises steps of:
finding locations of the disconnection points (G in FIG. 8; ¶ [0040] and [0048]; and see inserted figure above) of the data lines (302a/302b/302c); and
connecting the repairing sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c) located on opposite sides (upper and lower ends) of a disconnection point (G on 302a) in one of the data lines (302a) to the one of the data lines (302a) respectively to conduct the data lines (302a/302b/302c).

Re claim 10, Chen discloses in FIG. 8 (with references to FIGS. 2 and 9-13) a display device (flat panel display; ¶ [0039]) comprising an array substrate (400; ¶ [0039] and [0042]), wherein the array substrate comprises a base substrate (350; ¶ [0043]), and a first metal layer (301/307/371; ¶ [0043]) and a source-drain electrode layer (373/374; ¶ [0045]) sequentially (bottom-to-top) stacked on the base substrate (350);
wherein a plurality of data lines (302a/302b/302c; ¶ [0028] and [0039]) are disposed at intervals (along the X direction; ¶ [0028]) in the source-drain electrode 
layer (373/374), a plurality of repairing lines (307a/307b/307c; ¶ [0028] and [0039]) are disposed at intervals (parallel to 302a/302b/302c along the X direction; ¶ [0028]) in the first metal layer (301/307/371), at least two repairing sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c; ¶ [0039] and see inserted figure below) are disposed at intervals (at top and bottom of 307a/307b/307c) on each of the repairing lines (307a/307b/307c), and each of the repairing sub-lines (upper and lower 
horizontal portions of I-shape of 307a/307b/307c) extends from (the middle portion) one of the repairing lines (307a/307b/307c) to a position of a projection (overlap) of each of the data lines (302a/302b/302c) on the first metal layer (301/307/371) along a thickness 
direction (vertically) of the array substrate (400), and is insulated (by 351; ¶ [0039] and [0044]) from the data lines (302a/302b/302c), and
wherein the array substrate (400) comprises a plurality of sub-pixel electrodes (300a/300b/300c/300d; ¶ [0039]) arranged in an array (2x2), each of the repairing lines 
(307a/307b/307c) corresponds to a column (Y-direction; see figure below) of the 
sub-pixel electrodes (300a/300b/300c/300d), and each of the repairing lines (307a/307b/307c) extends continuously (uninterrupted) along the column (Y-direction) of the sub-pixel electrodes (300a/300b/300c/300d).

Re claim 11, Chen disclose the array substrate of claim 10, wherein the repairing 
sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c) located on 
opposite sides of (above/below) a disconnection point (G; ¶ [0048]; and see inserted figure above) in one of the data lines (302a of 302a/302b/302c) are connected (¶ [0040]) to the one of the data lines (302a of 302a/302b/302c).

Re claim 12, Chen disclose the array substrate of claim 10, wherein each of the repairing sub-lines (upper and lower horizontal portions of I-shape of 307a/307b/307c) is located in a gap (region of 301a/301b/301c) of two adjacent sub-pixel electrodes (300a/300b/300c).

Re claim 13, Chen disclose the array substrate of claim 11, wherein at least one (300b) of the sub-pixel electrodes (300a/300b/300c) is disposed between any two adjacent repairing sub-lines (upper and lower horizontal portions of I-shape of 307) on a same repairing line (307b).

Re claim 14, Chen disclose the array substrate of claim 10, wherein extending directions (left-to-right and/or right-to-left) of the repairing sub-lines (upper and lower horizontal portions of I-shape of 307) on a same one of the repairing line (307a or 307b or 307c) are the same (left-to-right and/or right-to-left).

Re claim 15, Chen disclose the array substrate of claim 10, wherein the array substrate (400) further comprises an insulating interlayer (351; ¶ [0039] and [0044]), the insulating interlayer (351) is disposed between the first metal layer (301/307/371) and the source-drain electrode layer (373/374), and the repairing sub-lines (upper and lower 
horizontal portions of I-shape of 307) located on opposite sides of (above/below) a 
disconnection point (G; ¶ [0048]; and see inserted figure above) in one of the data
lines (302a of 302a/302b/302c) are connected to the one of the data lines (302a) 
through a first connecting hole (opening; ¶ [0040] and [0048]) penetrating the 
insulating interlayer (351).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8; 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of KIM et al (US 2014/0117860 A1-prior art of record, hereafter Kim).
Re claim 7, Chen disclose the array substrate of claim 1, wherein the array substrate (400) further comprises a plurality of scanning lines (301a/301b/301c; ¶ [0039]) are disposed at intervals (along the Y direction; ¶ [0028]), and the scanning lines (301a/301b/301c) intersect (perpendicular; ¶ [0028])) with the data lines (302a/302b/ 302c).
Chen fails to disclose wherein the array substrate (400) further comprises a 
second metal layer, and the plurality of scanning lines are disposed at intervals in the
second metal layer.
	However,
Kim discloses in FIGS. 2, 3, 9 and 10 an array substrate (1), comprising a base
substrate (10; ¶ [0082]), a source-drain electrode layer (216a/216b; ¶ [0087]), a metal
layer (215; ¶ [0086]) on the base substrate (10), and a plurality of scanning lines
(Sn; ¶ [0046]) are disposed at intervals (FIG. 2; ¶ [0038]) in the second metal layer.
Thus, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the structure of Chen to include a 
second metal layer, and a plurality of scanning lines are disposed at intervals in the
second metal layer, as disclosed by Kim, by forming the display transistors as top-gate
devices as an alternative configuration using various active layer materials (Kim; ¶
[0085]) to tailor the electrical properties (e.g. mobility, threshold voltage, S/D
resistance) of the TFTs for optimum performance of the display.

Re claim 8, Chen disclose the array substrate of claim 7, wherein the array 
substrate (400) further comprises an amorphous silicon layer (372a; ¶ [0044]), the
amorphous layer (372a) is located over the first metal layer (301a/307a/371) and the
base substrate (350), and the data lines (302a/302b/302c) are connected (electrically;
[0045]) to the amorphous layer (372a).
Chen fails to disclose wherein the array substrate (400) further comprises a 
polysilicon layer, the polysilicon layer is located between the second metal layer and 
the base substrate (350), a second connecting hole is provided in a region where the
first metal layer (301a/307a/371) intersects the polysilicon layer, and the data lines are
connected to the polysilicon layer through the second connecting hole.
	However, Chen discloses a polysilicon layer (212; ¶ [0085]) as discussed for
claim 7, and renders these limitations obvious when the TFTs of Chen are formed as
top-gate devices such that the first metal layer (301a/307a of Chen) intersects (crosses)
the polysilicon layer (212 of Kim), and the data lines (Dm of Kim; ¶ [0046] and FIG. 10)
are connected (electrically) to the polysilicon layer (212) through a second connecting
hole (¶ [0087]) as part of the TFTs for optimum performance of the displays discussed
for claim 7.

Re claims 16 and 17, Chen and Kim discloses the display device of claim 10,
wherein the array substrate further comprises a second metal layer, a plurality of
scanning lines are disposed at intervals in the second metal layer, and the scanning
lines intersect with the data lines (see claim 7); and wherein the array substrate further
comprises a polysilicon layer, the polysilicon layer is located between the second metal
layer and the base substrate, a second connecting hole is provided in a region where 
the first metal layer intersects the polysilicon layer, and the data lines are connected to
the polysilicon layer through the second connecting hole (see claim 8).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of CHIEN (US 2020/0117065 A1, hereafter Chien 065).
Re claims 18 and 19, Chen discloses the array substrate of claim 1, wherein each of the repairing lines (307a/307b/307c/307d) is substantially parallel to (in line with) a corresponding one (302a or 302b or 302c or 302d) of the data lines (302a/302b/302c/302d).
But, fails to disclose and an orthographic projection (downward shadow) of each of the repairing lines (307a/307b/307c/307d) on the corresponding (302a or 302b or 302c or 302d) one of the data lines (302a/302b/302c/302d) along a thickness direction of the array substrate (400) does not overlap the corresponding one of the data lines; and wherein at most one repairing sub-line is disposed between two adjacent sub-pixel electrodes (300a/300b/300c/300d).

However,
Chien 065 discloses in FIG. 2 an array substrate comprising: repairing lines (21; ¶ [0044]) is substantially parallel to (in line with) a corresponding one (beside; ¶ [0044]) of the data lines (20; ¶ [0044]); and an orthographic projection (downward shadow) of each of the repairing lines (21) on the corresponding one (beside) of the data lines (20) along a thickness direction (vertically) of an array substrate (1st or 2nd; ¶ [0043]) does not overlap (cover above or below) the corresponding one (beside) of the data lines (20); and wherein at most one repairing sub-line (11; ¶ [0044]) is disposed between two adjacent sub-pixels (between crossings of scan lines 10 and data lines 20).

Thus, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the structure of Chen such that an orthographic projection (downward shadow) of each of the repairing lines on the corresponding one of the data lines along a thickness direction of the array substrate does not overlap the corresponding one of the data lines; and wherein at most one repairing sub-line is disposed between two adjacent sub-pixels, as disclosed by Chien 065, resulting in at most one repairing sub-line is disposed between two adjacent sub-pixel electrodes, to minimize signal attenuation losses in bridged repair sections (Chien 065; ¶ [0030] and [0042]).

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive for the following reasons:
For claim 1, and similarly for claims 9 and 10, the applicant argues that Chen fails to discloses the newly added limitations of: each of the repairing lines corresponds to a 
column of the sub-pixel electrodes, and each of the repairing lines extends continuously 
along the column of the sub-pixel electrodes.

The examiner, respectfully, disagrees since the expression “extends continuously 
along the column of” does not necessarily require that each repairing line extend continuously along the entire column of the sub-pixel electrodes, only that each repairing line is continuous along the column of the sub-pixel electrodes. Whether the continuous extension is part way or the entire length of the column of the sub-pixel electrodes.
In the case of Chen, each of the repairing lines (307a/307b/307c/307d) is a separate repairing line corresponding to sub-pixel electrodes (300a/300b/300c/300d), respectively, corresponding to a column (Y-direction; see figure above) of the sub-pixel electrodes (300a/300b/300c/300d). As can be seen the inserted figure above, each of 
the repairing lines (307a/307b/307c) extends continuously (uninterrupted) along the 
column (Y-direction) of its corresponding sub-pixel electrodes (300a/300b/300c/300d).

The applicant’s interpretation of “extends continuously along the column of” corresponding to FIG. 3 of the instant application, where the repairing lines extend continuously along the entire column corresponding to sub-pixel electrodes. However, the claim language used is broad enough that the teachings of Chen in the embodiment of FIG. 8 to satisfy the above limitations in question. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the repairing lines extend continuously along the entire column corresponding to sub-pixel electrodes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Lastly, with respect to dependent claims 7, 8; 16 and 17, their current rejections still stand since the applicant has not pointed to any deficiencies in their rejections beyond their dependence from claims 1 and 10, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/ERIC W. JONES/
Examiner
Art Unit 2892